                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

SECURITIES AND EXCHANGE              )
COMMISSION,                          )
                                     )
            Plaintiff,               )
                                     )
                   v.                )      Cause No. 3:00-CV-446-RLM-MGG
                                     )
FIRST CHOICE MANAGEMENT              )
SERVICES, INC., and GARY             )
VAN WAEYENBERGHE,                    )
                                     )
            Defendants,              )
                                     )
JOSEPH D. BRADLEY, Receiver,         )
                                     )
            Judgement-Creditor,      )
                                     )
NONA K. ROACH and AGAPE &            )
ASSOCIATES, INC.,                    )
                                     )
            Judgment-Debtors.        )


                              OPINION AND ORDER
      The court and parties are familiar with the background of this case, see

[Doc. No. 1140], so the court will include only that which is pertinent to today’s

ruling. In March 2019, the Receiver filed a motion for proceedings supplemental

against Nona K. Roach and Agape & Associates, Inc. in an attempt to recover an

outstanding judgment. The court found that Ms. Roach still owed a balance of

$41.305.24 and ordered Ms. Roach to produce and serve upon Receiver’s counsel

documentation relating to the financial condition of and property owned by Ms.
Roach and Agape & Associates. Ms. Roach was to produce the documentation

by April 25, 2019, but didn’t do so.


      The Receiver’s motion for sanctions under Rules 11(b-c) and 37 is before

the court. In her response, Ms. Roach provides several reasons for her

noncompliance with the March 2019 order, again maintaining that she wasn’t

compensated for work product, and that her submission of records relating to

the underlying case was timely. The other justifications that Ms. Roach provides

include severe flooding on May 21, 2019 in the town in which she resides,

employees who had their own flood related obligations, supporting and caring

for family members, medical appointments, and the inability to find an attorney

to assist her. Ms. Roach also asserts that as a pro se litigant, she does not

understand the intricacies of the federal court system and so shouldn’t be held

to the standards provided in the Rules.


                                   Discussion


      Rule 37(b)(2) provides that if a party “fails to obey an order to provide or

permit discovery, including an order under Rule 26(f), 35, or 37(a), the court

where the action is pending may issue further just orders.” The court must order

the disobedient party “to pay the reasonable expenses, including attorney’s fees,

caused by the failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(c).


      Ms. Roach seeks to justify her noncompliance with the March 2019 order

by relitigating old issues, blaming flooding in the town in which she resides and

                                          2
works, citing personal and familial obligations, and pointing out her pro se status

and inability to obtain a lawyer. Ms. Roach’s disagreement with the court’s

judgment doesn’t relieve her of her obligation to comply with its orders. A flood

that prevented Ms. Roach from accessing her office could provide substantial

justification for her failure to produce the ordered records, but the flood occurred

on May 21 and Ms. Roach was ordered to produce and serve the records by April

25, almost a month before the flooding occurred, and her employees’ flood related

obligation couldn’t have arisen until the flood occurred. The flood doesn’t provide

justification for her failure to produce and serve the ordered records. Ms. Roach

also cites many personal issues, such as family obligations and medical issues,

as the justification for her noncompliance with the March 2019 order. The court

has sympathy for Ms. Roach’s circumstances, but they don’t justify her many

months of noncompliance. Finally, Ms. Roach reminds the court of her pro se

status. “But being a pro se litigant does not give a party unbridled license to

disregard clearly communicated court orders. It does not give the pro se litigant

the discretion to choose which of the court's rules and orders it will follow, and

which it will [willfully] disregard.” Downs v. Westphal, 78 F.3d 1252, 1257 (7th

Cir. 1996). The court made clear to Ms. Roach what was required of her, first in

the March 26 order itself, and then in the June 17 order. Ms. Roach’s status as

a pro se litigant doesn’t excuse her noncompliance. Ms. Roach hasn’t provided

the court with substantial justification for her noncompliance.


      Nor has Ms. Roach shown that imposition of sanctions would be unjust.

Ms. Roach has been chastised before for engaging in improper filings and has

                                         3
been held in civil contempt for non-compliance with court orders, and she still

hasn’t complied with the order to produce the financial records. Given Ms.

Roach’s conduct in this case, the imposition of sanctions is not unjust.1


                                       CONCLUSION
       For the foregoing reasons, the court GRANTS the Receiver’s Motion for

Sanctions [Doc. No. 1137]. The court orders the Receiver to submit an itemized

and verified statement of attorney fees by October 16, 2019.


       SO ORDERED.


       ENTERED:        September 18, 2019.




                                       /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court




1In light of the court’s finding that sanctions are appropriate under Rule 37, the court need
not address the Receiver’s alternate request for sanctions under Rule 11.

                                               4
